DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 2, 6, 13 are canceled
	Claims 1, 3-5, 7-12, and 14-16 are examined as follows.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5, 7-12, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 1, the claim(s) contains subject matter “an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased” which was not described 

Regarding claim 7, the claim(s) contains subject matter “a second PTC element arranged inward of the first PTC element” which is construed as “ a second PTC element is arranged inside of the first PTC element” or “a second PTC element is surrounded by the first PTC element”, and which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, as seen in Fig. 7, Fig. 8, and Fig. 9B, the first PTC elements and 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 and 7-12, and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the phrase “a first positive temperature coefficient (PTC) element disposed at an outer side of the housing” is construed as “a first PTC element disposed on the outside of the housing”, and which is contradicted with the phrase “an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased” and with Fig. 7, Fig. 8, and Fig. 9B, wherein the first PTC elements and the second PTC elements are all disposed in an inner side the housing. For examination purposes, the phrase “a first positive temperature coefficient (PTC) element disposed at an outer side of the housing” is construed as “a first positive temperature coefficient (PTC) element disposed inside the housing”.

Regarding claims 1 and 7, the phrase “an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased” is unclear. In this case, it is unclear what is the amount of heat generated inside the electric heater compared to have it is increased. For example, the amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased compared to the amount of heat of the first and second PTC elements when they are the room temperature, or the amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased compared to the amount of heat generated by one or two of the first element, or the amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased from the outer side to the inner side of the inner surface of the housing. For examination purposes, the phrase is construed as the amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased from the outer side to the inner side of the inner surface of the housing.

Regarding claims 1 and 7, the phrase “and is configured to emit heat of approximately 175 C or higher” is unclear if the first PTC element or the second PTC element is configured to emit heat of approximately 175 C or higher. For examination purposes, the phrase is construed as the second PTC element is configured to emit heat of approximately 175 C or higher.

Regarding claims 3 and 8, the phrase “a second ceramic element including the first PTC element” is unclear. In particular, in claim 1 or claim 7, claim(s) recites “at least one first ceramic element includes: a first PTC elements”, therefore, it is unclear how “a second ceramic element” of claims 3 and 8 is able to include a plurality of the first PTC elements of the first ceramic element in claims 1 and 7 respectively. For examination purposes, a second ceramic 

Regarding claim 7, the phrase “a second PTC element arranged inward of the first PTC element” is unclear. In this case, claim 7 is intended to claim only one first PTC element and one second PTC element, therefore, it is unclear how the second PTC element is arranged inward of the first PTC element. For example, if the first and second PTC elements are located inside the housing: (1) the first PTC element is located on the left side, and the second PTC element is located on the right side, (2) the first PTC element is located on the right side, and the second PTC element is located on the left side, (3) the first PTC element is located on the top side, and the second PTC element is located on the bottom side, (4) the first PTC element is located on the top side, and the second PTC element is located on the bottom side, or (5) the first PTC element is located on outer side of the inner surface of the housing, and the second PTC element is located on the center. For examination purposes, a second PTC element arranged next to the first PTC element of the inner surface of the housing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164).
In general, Bohlender teaches “an electric heating device, in particular as additional heating for motor vehicles, with PTC heating elements” (Col. 1, lines 7-9).
Regarding claim 1, Bohlender discloses, in Figs. 2-4, the invention as claimed, including an electric heater for a vehicle [Col. 1, lines 7-9 “an electric heating device, in particular as additional heating for motor vehicles”], the electric heater [Col. 1, line 7 “an electric heating device”] comprising: 
a heat dissipation fin [Fig. 3, element 12] configured to exchange heat with air [Col. 5, 
at least one first ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] configured to emit heat by receiving a power-supply voltage [Col. 1, lines 54-58]; and 
a housing [Fig. 2, elements 13-15] configured to support the heat dissipation fin [Fig. 3, element 12] and the at least one first ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38], wherein the at least one first ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] includes: 
a first positive temperature coefficient (PTC) element [Fig. 4, element 19a], and a second PTC element [Fig. 4, element 19] has a heating power greater than a heating power of [Col. 6, lines 22-24] the first PTC element [Fig. 4, element 19a]. 
Bohlender in one embodiment teaches the invention as claimed and as discussed above; except wherein said first PTC element is disposed at an outer side of said housing and said second PTC element is disposed at an inner side of said housing, wherein the second PTC element has a low resistance value changeable at approximately 25°C less than a low resistance value of the first PTC element and is configured to emit heat of approximately 175°C  or higher such that the second PTC element has a heating power greater than a heating power of the first PTC element and an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased.
Bohlender teaches, in a further embodiment, wherein said first PTC element is disposed at an outer side [Fig. 5, element 19a] of said housing and said second PTC element is disposed at an inner side [Fig. 5, element 19] of said housing, wherein the second PTC element has a low resistance value changeable at approximately 25°C less than [Col. 9, lines 21-22] a low resistance value of the first PTC element [Col. 9, lines 31-33] and is configured to emit heat of 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein said first PTC element is disposed at an outer side of said housing; and said second PTC element is disposed at an inner side of said housing because Bohlender teaches “an alternative embodiment of a heating device that can do without a positioning frame” (Bohlender, Col. 5, lines 64-65) where a first PTC element is disposed at an outer side of said housing and a second PTC element is disposed at an inner side of said housing, it is also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein the second PTC element has a low resistance value changeable at approximately 25°C less than a low resistance value of the first PTC element and is configured to emit heat of approximately 175°C  or higher such that the second PTC element has a heating power greater than a heating power of the first PTC element and an amount of heat generated inside the electric heater by the first PTC and second PTC elements is 


    PNG
    media_image1.png
    351
    975
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    578
    865
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    819
    1146
    media_image3.png
    Greyscale


Regarding claim 3, Bohlender discloses, at least one second ceramic element configured to emit heat by receiving a power-supply voltage [Col. 1, lines 54-58] and including only the first PTC element [Fig. 4, element 19a; Col. 1, lines 36-38].

Regarding claim 5, Bohlender teaches the invention as claimed and as discussed above; except wherein said at least first ceramic element includes a plurality of said first PTC elements and a plurality of said second PTC elements.
Bohlender teaches, in a further embodiment, wherein said at least  first ceramic element includes a plurality of [Fig. 14, element “Tolerance PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of tolerance PTC or first PTC elements] said first PTC elements and a plurality of [Fig. 14, elements “Standard PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of standard PTC or second PTC elements] said second PTC elements.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein said at least ceramic element includes a plurality of said first PTC elements and a plurality of said second PTC elements because Bohlender teaches the use of multiple heating circuits or at least one ceramic element that provide an improvement in achieving the required overall heating power as well as the required heating tolerances for each heating circuit by utilizing “standard and tolerance PTC heating elements” (Bohlender, Col. 9, lines 11-12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Reiss et al. (U.S. Pub. No. US 2011/0233189).
	Regarding claim 4, Bohlender teaches the invention as claimed and as discussed above; except wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air.
Reiss teaches “an electrical heating device for a motor vehicle” (Para. 0002, lines 1-2) wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air [Para. 0044, lines 1-9 It would be obvious to a person having ordinary skill in the art that if a specified flow velocity or air flow rate is used to determine nominal conditions for the parameters for heating power then the heating operation temperature must be changeable based on an amount of air flow since increased air flow, for instance, would naturally provide additional cooling and thus affect the heating operation temperature of the first and second PTC elements].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Reiss wherein each of .

Claims 7-10, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511).

Regarding claim 7, Bohlender teaches, in Figs. 2-4, the invention as claimed, including an electric heater [Col. 1, line 7 “an electric heating device”] configured to heat air of an indoor space [Col. 1, lines 13-14], wherein the electric heater [Col. 1, line 7 “an electric heating device”] includes: 
a heat dissipation fin [Fig. 3, element 12] configured to exchange heat with air [Col. 5, lines 7-10], at least one first ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] configured to emit heat by receiving a power-supply voltage [Col. 1, lines 54-58], and a housing [Fig. 2, elements 13-15] configured to support the heat dissipation fin [Fig. 3, element 12] and the at least one first ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38], wherein the at least one first ceramic element [Fig. 4, elements 19, 19a; Col. 1, lines 36-38] includes: 
a first positive temperature coefficient (PTC) element [Fig. 4, element 19a], and a second PTC element [Fig. 4, element 19] has a heating power greater than a heating power of [Col. 6, lines 22-24] the first PTC element [Fig. 4, element 19a]. 
Bohlender in one embodiment teaches the invention as claimed and as discussed above; except wherein said first PTC element and said second PTC element arranged inward of the first PTC element inside of the housing, wherein the second PTC element has a low resistance value changeable at approximately 25°C less than a low resistance value of the first PTC element and is configured to emit heat of approximately 175°C  or higher such that the second PTC element has a heating power greater than a heating power of the first PTC element and an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased.
Bohlender teaches, in a further embodiment, said first PTC element and said second PTC element arranged inward of the first PTC element inside of the housing an inner side [Fig. 5, element 19], wherein the second PTC element has a low resistance value changeable at approximately 25°C less than [Col. 9, lines 21-22] a low resistance value of the first PTC element [Col. 9, lines 31-33] and is configured to emit heat of approximately 160°C such that the second PTC element has a heating power greater than a heating power of the first PTC element [Col 8 lines 65-67, and Col. 9 lines 1-46 disclosed “standard PTC heating elements with an R25 value of 2.10-2.60 Ohm and a transition temperature of approx. 160.degree.  C…The tolerance PTC heating elements differ from the standard PTC elements by a clearly higher R25 value of approx. 8 Ohm as well as a clearly lower transition temperature of 130-150.degree.  C] and an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased [Col. 6, lines 22-24, and as shown in Fig. 5, the tolerance PTC element 19a/first PTC element is located outside and the PTC element 19/second PTC element is located inside, and since the heating generated by the 19a is lower than the heating generated by 19, the amount of heat inside is increasing]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing it is also would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Bohlender wherein the second PTC element has a low resistance value changeable at approximately 25°C less than a low resistance value of the first PTC element and is configured to emit heat of approximately 175°C  or higher such that the second PTC element has a heating power greater than a heating power of the first PTC element and an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased because Bohlender teaches the use of multiple heating circuits or at least one ceramic element that provide an improvement in achieving the required overall heating power as well as the required heating tolerances for each heating circuit by utilizing “standard and tolerance PTC heating elements” (Bohlender, Col. 9, lines 11-12), and modify the heating temperature of the PTC element to heat up to 175 ºC or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Bohlender is silent on a vehicle comprising: a body; and said electric heater configured to heat air of said indoor space of the body.
However, Khafagy teaches, in Fig. 1, a “vehicle climate control system includes a heat exchanger to heat ambient air using engine waste heat, and a plurality of positive temperature 

    PNG
    media_image4.png
    770
    1217
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender with the teachings of Khafagy regarding a vehicle comprising: a body; and said electric heater configured to heat air of said indoor space of the body because Khafagy teaches improved heating of a vehicle cabin by using “an auxiliary heating source to quickly warm air supplied to the passenger cabin independent of any waste heat provided by the engine” (Khafagy, Para. 0013, lines 13-15) where the “auxiliary heater 24 includes a plurality of positive temperature coefficient (PTC) heating elements” (Khafagy, Para. 0014, lines 1-3).

Regarding claim 8, Bohlender in view of Khafagy teaches the invention as claimed and as 

Regarding claim 9, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches wherein said at least one first ceramic element includes a plurality of ceramic elements [Fig. 3, element 11; Fig. 4, elements 19, 19a; Col. 1, lines 36-38; Col. 5, lines 28-33] provided at a bottom surface of [Fig. 3, elements 11-12] said heat dissipation fin and supported by [Fig. 2, elements 13-15] said housing.

Regarding claim 10, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches said first PTC element and said second PTC element that are spaced apart from each other by a predetermined distance [Col. 7, lines 42-43 “corresponding positions for PTC heating elements are predetermined”].

Regarding claim 12, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above.  Bohlender further teaches wherein said at least one first ceramic element includes a plurality of [Fig. 14, element “Tolerance PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of tolerance PTC or first PTC elements] said first PTC elements and a plurality of [Fig. 14, elements “Standard PTC” See in Fig. 14 that in a single heating circuit or at least one ceramic element, such as HK2, there is a plurality of standard PTC or second PTC elements] said second PTC elements.

Regarding claim 15, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except an outlet through which said air heated by said electric heater is discharged into said indoor space of said body.
Khafagy further teaches an outlet [Fig. 1, element 30] through which said air heated by said electric heater is discharged into said indoor space of said body.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the further teachings of Khafagy regarding an outlet through which said air heated by said electric heater is discharged into said indoor space of said body because Khafagy teaches improved heating of a vehicle cabin by using “an auxiliary heating source to quickly warm air supplied to the passenger cabin independent of any waste heat provided by the engine” (Khafagy, Para. 0013, lines 13-15) where the “auxiliary heater 24 includes a plurality of positive temperature coefficient (PTC) heating elements” (Khafagy, Para. 0014, lines 1-3).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511) as applied to claim 7 above, and further in view of Reiss et al. (U.S. Pub. No. US 2011/0233189).
Regarding claim 11, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air.
	Reiss teaches wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air [Para. 0044, lines 1-9 It would be obvious to a person having ordinary skill in the art that if a specified flow velocity or air flow rate is used to determine nominal conditions for the parameters for heating power then the heating operation temperature must be changeable based on an amount of air flow since increased air flow, for instance, would naturally provide additional cooling and thus affect the heating operation temperature of the first and second PTC elements].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the teachings of Reiss wherein each of said first PTC element and said second PTC element has a heating operation temperature that is changeable based on an amount of the air because Reiss teaches “adaptation to the operating conditions and changed ambient conditions” (Reiss, Para. 0045, lines 1-2) where flow velocity or air flow rate is recognized as a parameter that affects the nominal conditions for the “operating and ambient parameters” (Reiss, Para. 0044, line 3) related to the heating power.

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511) as applied to claim 7 above, and further in view of Han et al. (Korea Patent No. KR 101058979).  Although all references made to Han are directed to the patent document listed above, it should be noted that for ease of reference, machine translation of the original Korean into English will be used to provide citations in English.

Regarding claim 14, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except an evaporator configured to exchange heat of said air in said indoor space of said body with a refrigerant; and a heater core configured to heat air cooled by the 
Han teaches an “Electric Heater for a car and Manufacture Method of the Same” (Para. 0011, line 1) including an evaporator configured to exchange heat of said air in said indoor space of said body with a refrigerant [Para. 0171, lines 1-4]; 
and a heater core configured to heat air cooled by the evaporator using a coolant of an engine [Para. 0181, lines 1-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the teachings of Han regarding an evaporator configured to exchange heat of said air in said indoor space of said body with a refrigerant; and a heater core configured to heat air cooled by the evaporator using a coolant of an engine because Han teaches “the heating system heats the interior of the vehicle while the coolant flowing around the engine is sufficiently heated after the engine is started. However, in winter, the engine and the coolant are cooled to sub-zero temperatures. Since it takes a long time to rise above this certain temperature, the effect of initial heating after engine operation cannot be expected” (Han, Para. 0192, lines 1-5) so an improvement in the “initial heating of a vehicle” (Han, Para. 0204, line 1) involves “an electric heater using a positive temperature coefficient (PTC) element having a positive temperature characteristic in which a resistance value increases as the temperature rises” (Han, Para. 0204, lines 1-3).

Regarding claim 16, Bohlender in view of Khafagy teaches the invention as claimed and as discussed above; except a rod tube disposed at a bottom surface of said first heat dissipation fin; an insulation material configured to insulate the rod tube and a terminal plate; and a guide configured to fix a position of the terminal plate.
Han teaches a rod tube [Fig. 4, element 21] disposed at a bottom surface of [Fig. 3, elements 10, 21] said heat dissipation fin; 
an insulation material [Fig. 4, element 25] configured to insulate the rod tube [Fig. 4, element 21] and a terminal plate [Fig. 4, element 23]; 
and a guide [Fig. 4, element 22] configured to fix a position of the terminal plate [Fig. 4, element 23].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Bohlender in view of Khafagy with the teachings of Han regarding a rod tube disposed at a bottom surface of said first heat dissipation fin; an insulation material configured to insulate the rod tube and a terminal plate; and a guide configured to fix a position of the terminal plate because Han teaches “the heating system heats the interior of the vehicle while the coolant flowing around the engine is sufficiently heated after the engine is started. However, in winter, the engine and the coolant are cooled to sub-zero temperatures. Since it takes a long time to rise above this certain temperature, the effect of initial heating after engine operation cannot be expected” (Han, Para. 0192, lines 1-5) so an improvement in the “initial heating of a vehicle” (Han, Para. 0204, line 1) involves “an electric heater using a positive temperature coefficient (PTC) element having a positive temperature characteristic in which a resistance value increases as the temperature rises” (Han, Para. 0204, lines 1-3).

Response to Amendment
The amendment of 07/16/2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 07/16/2021 have been considered.
The rejection of claims under 112(b) and 112 (d) are withdrawn in view of the amendments of the claims.
With respect to the rejection of claim 1 and claim 7 under 35 U.S.C. 103 as being unpatentable over Bohlender et al. (U.S. Patent No. 7,667,164) in view of Khafagy et al. (U.S. Pub. No. US 2017/0113511), Applicant argues that Bohlender fails to disclose, wherein said first PTC element is disposed at an outer side of said housing and said second PTC element is disposed at an inner side of said housing, wherein the second PTC element has a low resistance value changeable at approximately 25°C less than a low resistance value of the first PTC element and is configured to emit heat of approximately 175°C  or higher such that the second PTC element has a heating power greater than a heating power of the first PTC element and an amount of heat generated inside the electric heater by the first PTC and second PTC elements is increased. However, Bohlender teaches, in a further embodiment, wherein said first PTC element is disposed at an outer side [Fig. 5, element 19a] of said housing and said second PTC element is disposed at an inner side [Fig. 5, element 19] of said housing, wherein the second PTC element has a low resistance value changeable at approximately 25°C less than [Col. 9, lines 21-22] a low resistance value of the first PTC element [Col. 9, lines 31-33] and is configured to emit heat of approximately 160°C such that the second PTC element has a heating power greater than a heating power of the first PTC element [Col 8 lines 65-67, and Col. 9 lines 1-46 disclosed “standard PTC heating elements with an R25 value of 2.10-2.60 Ohm and a transition temperature of approx. 160.degree.  C…The tolerance PTC heating elements differ from the standard PTC elements by a clearly higher R25 value of approx. 8 Ohm as well as a clearly , but it would have been obvious modify the heating temperature of the PTC element to heat up to 175 ºC or higher, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 

    PNG
    media_image5.png
    571
    694
    media_image5.png
    Greyscale

In other words, as shown in Fig. 5 of Bohlender above, the first PTC element 19a (tolerance) is located at an outer side of the housing and the second PTC element 19 (standard) is 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increasing the heating power of an electric heater while reducing a number of standard PTC elements by using the second PTC element…the increased heat capacity of the second PTC element is greater than the standard PTC element, or the combination of the first PTC heating element and the second PTC heating element has higher than using two of the first PTC elements heating capacity such  that the heating power generated from the first and the second PTC elements is in fact increased compared to the heating power generated from using two of the first PTC elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VY T NGUYEN/Examiner, Art Unit 3761                                                                                                                                                                                                        

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761